DETAILED ACTION
This action is in reply to the proposed amendment filed August 22nd, 2022 and the applicant request First Action Interview that occurred on October 4th, 2022. Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on March 18th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3rd, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“collection unit” in claims 1 and 5. The specification provides the main function of the collection unit in page 10 lines 4-8: “The system 1 also comprises a collection unit COLLECT (for "collection unit") 5 installed on the aircraft and configured for collecting all of the information generated by the assembly 3 of information sources and notably by the set 4 of cameras C1 to CN. The information collected notably comprises images of the airport such as the images 11, 12, 13 and 14 (Figure 4) generated by cameras.” However, the specification does not recite the corresponding structure that performs the described function nor provide an algorithm for this computer-implemented limitation, thus, for the purposes of prior art rejection below, the examiner has interpreted that the collection unit can be a generic computer, processor, or microprocessor that is programmed to collect the information gathered by the aircraft and then transmit the information to a ground station.
“processing unit” in claims 1, 5, 8, and 9. The specification recites on page 11 lines 12-13 that “the processing unit 7, the comparison unit 8 and the correction unit 11 form part of a central processing unit 14” however this is insufficient for a showing of sufficient structure to perform the processing function as the processing unit is merely part of the central processing unit, thus it is unclear what the specific part of the structure of the central processing unit the processing unit corresponds to. For the purposes of prior art rejection below, the examiner has interpreted that the processing unit can be a generic computer, processor, or microprocessor that is programmed to process information which includes images, particularly by performing image recognition. 
“comparison unit” in claims 1, 5, 8, and 9. The specification recites on page 11 lines 12-13 that “the processing unit 7, the comparison unit 8 and the correction unit 11 form part of a central processing unit 14” however this is insufficient for a showing of sufficient structure to perform the comparison function as the comparison unit is merely part of the central processing unit, thus it is unclear what the specific part of the structure of the central processing unit the comparison unit corresponds to. For the purposes of prior art rejection below, the examiner has interpreted that the comparison unit can be a generic computer, processor, or microprocessor that is programmed to compare the information processed by the processing unit and a database for discrepancies within the database.
“correction unit” in claims 1, 5, and 8. The specification recites on page 11 lines 12-13 that “the processing unit 7, the comparison unit 8 and the correction unit 11 form part of a central processing unit 14” however this is insufficient for a showing of sufficient structure to perform the correction function as the correction unit is merely part of the central processing unit, thus it is unclear what the specific part of the structure of the central processing unit the correction unit corresponds to. For the purposes of prior art rejection below, the examiner has interpreted that the correction unit can be a generic computer, processor, or microprocessor that is programmed to correct any discrepancy found by the comparison unit in the database by replacing the information in the database with the newly acquired information.
“data transmission unit” in claim 6. The specification does not recite a corresponding structure for the data transmission unit, however, for the purposes of prior art rejection below, the examiner has interpreted that the data transmission unit can be a generic computer, processor, or microprocessor that is programmed to facilitate data communication between an aircraft and a ground station or an aircraft and a user device using conventional transmitters/receivers installed on the aircraft.
“warning unit” in claim 7. The specification does not recite a corresponding structure for the warning unit, however, for the purposes of prior art rejection below, the examiner has interpreted that the data transmission unit can be a generic computer, processor, or microprocessor that is programmed to according to the function of the warning unit as described by page 20 lines 9-11 of the specification: “generating an alert when the correction unit 11 has detected a significant difference between the information collected and the current data from the airport database 2.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “information generating step”, “information collecting step”, “processing step”, “comparison step”, and “correction step” in claim 1.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The “collection unit” in claims 1 and 5, “processing unit” and “comparison unit” in claims 1, 5, 8, and 9, “correction unit” of claims 1, 5, and 8, “data transmission unit” of claim 6, and the “warning unit” of claim 7 are all limitations that were interpreted under 112(f) however they lack corresponding structure in the specification and are thus lacking written description under section 112(a). Notably, as these limitations are all computer implanted claim limitations, MPEP 2181(II)(B) provides that: “For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that ‘a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself.’ EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). ‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’ EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). ‘‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.’ EON Corp., 785 F.3d at 623 (citations omitted). ‘Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient.’ Id. at 622. Thus, ‘[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.’”. It is worth noting that the MPEP defines an algorithm as “‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’ Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or ‘in any other manner that provides sufficient structure.’ Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 5-9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “collection unit”, “processing unit”, “comparison unit”, “correction unit”, “data transmission unit”, and “warning unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification only recites for the processing, comparison, and correction units being part of a central processing unit however the specification does not elaborate further on which part of the central processing unit each unit is. The collection unit, data transmission unit, and warning unit all lack any indication of what their corresponding structures are. Furthermore, each of the units are being interpreted as computer implemented limitations which requires for their corresponding structure a recitation of the algorithm needed to transform the general purpose computer or microprocessor used. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pschierer; Karl Christian (US Pub. No. 20080140727 A1), herein after Pschierer, and further in view of Kwant et al. (US Pub. No. 20180373941 A1), Kwant.
Regarding claim 1, Pschierer teaches [a] method for automatically updating at least one airport database relating to an airport, the method comprising a series of steps of (Pschierer: Para. 0002; "Still more particularly, the present invention relates to a computer implemented method, apparatus, and computer usable program code updating geographic information system data."): an information generating step, implemented by an assembly of information sources installed on an aircraft, the step for generating information comprising generating information on the airport when the aircraft is travelling over or above the airport, the information comprising at least images of the airport generated by at least one camera forming a part of the assembly of information sources (Pschierer: Para. 0004; "Geographic information system data represents real world objects, such as, roads, land use, and elevation, using digital data. This data may relate information about a real world object to a digital representation of the real world object. For example, a digital image of a runway at an airport may be used to generate a map of the runway. The map may be generated through other input, such as from measurements of the runway. Additionally, a dataset consisting of a geometry, such as a runway polygon, may be associated with information, such as elevation, surface material or pavement strength. This information is also referred to as "attributes", which may be stored in a database that may be queried as well as analyzed."); an information collecting step, implemented by a collection unit installed on the aircraft, comprising collecting all of the information generated at the step for generating information (Pschierer: Para. 0005; "Database systems have been developed using these models. The databases are often referred to as airport mapping databases (AMDBs). Airlines, traffic controllers, pilots, and other entities use the information from these databases in moving map displays or for identifying certain properties of different aeronautical elements, such as open/closed attribute value or a maximum wingspan for an aircraft on runways and taxiways."); a processing step, implemented by a processing unit, comprising processing the information collected, including the at least images collected for identifying one or more elements of the airport and for determining characteristics of the element or elements thus identified (Pschierer: Para. 0040; "Turning now to FIG. 3, a diagram illustrating a geographic information system database is depicted in accordance with an advantageous embodiment of the present invention. In this example, this database takes the form of airport mapping database 300, which includes database management system 302 and database 304. Database management system 302 is software designed to manage database 304. Database management system 302 may perform various operations on database 304. For example, database management system 302 may be used to add or update data within database 304. Database 304 is a collection of records or information organized in a manner that may be queried or analyzed.); and a comparison step, implemented by a comparison unit, comprising comparing the element or elements identified, together with the characteristics determined of the element or elements, with data from the airport database to detect an occurrence of one or more differences between at least one of the elements identified or the characteristics and data from the airport database (Pschierer: Para. 0059 and 0064; "Turning now to FIG. 12, a flowchart of a process for updating records in a database is depicted in accordance with an advantageous embodiment of the present invention. The process illustrated in FIG. 12 may be implemented in a database management system, such as database management system 302 to modify records within a database, such as database 304 in FIG. 3." "Alternatively, the updates may be stored in a separate set of tables. With this type of implementation, when a query is made, the records for the elements corresponding to the query are identified in the database. Those records are compared to the ones in the temporary tables to determine whether changes should be applied to the response that is to be returned to the requester.").
Pschierer is silent to a correction step, implemented by a correction unit, comprising correcting data from the airport database when the occurrence of one or more differences is detected at the comparison step, the correction taking into account the one or more differences to update the airport database, the processing step comprising determining at least one level of confidence associated with an element identified and with characteristics determined of the element identified; and wherein the at least one level of confidence is used at least at the correction step for correcting or not correcting the airport database.
In the field of managing geographic databases for cars, Kwant teaches a correction step, implemented by a correction unit, comprising correcting data from the airport database when the occurrence of one or more differences is detected at the comparison step, the correction taking into account the one or more differences to update the airport database (Kwant: Para. 0067; "In step 603, the lane quality platform 105 determines whether to update a data record of the roadway with the lane features based on the estimated quality of the lane features. In one embodiment, the detected lane features may represent new features (e.g., new lanes, new roadways, etc.) or updated features (e.g., changes to lane configuration, repainting of lane lines, etc.) that can be used to add or update the corresponding data records in the geographic database 111."), the processing step comprising determining at least one level of confidence associated with an element identified and with characteristics determined of the element identified (Kwant: Para. 0054; "In step 207, the lane quality platform 105 determines the estimated quality of the lane features based on the classification of the plurality of regions. For example, the relative proportions of the grid cells at each confidence level can indicate the quality of the lane features detected in the input image."); and wherein the at least one level of confidence is used at least at the correction step for correcting or not correcting the airport database (Kwant: Para. 0037; "A bus system may be comprised of one or more buses, such as a system bus, an I/O bus and a PCI bus. Of course the bus system may be implemented using any type of communications fabric or architecture that provides for a transfer of data between different components or devices attached to the fabric or architecture. A communications unit may include one or more devices used to transmit and receive data, such as a modem or a network adapter. A memory may be, for example, main memory 208 or a cache such as found in north bridge and memory controller hub 202. A processing unit may include one or more processors or CPUs. The depicted examples in FIGS. 1-2 and above-described examples are not meant to imply architectural limitations. For example, data processing system 200 also may be a tablet computer, laptop computer, or telephone device in addition to taking the form of a PDA.") for the benefit of accurately updating a geographic database when a detected and verified change in the surroundings of a vehicle has occurred since the last time said vehicle visited a location.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify geographic database updating process from Pschierer with the ability to discern how reliable are the detected change detected in the surroundings of the vehicle, as taught by Kwant, for the benefit of accurately updating a geographic database when a detected and verified change in the surroundings of a vehicle has occurred since the last time said vehicle visited a location.
Regarding claim 2, Pschierer and Kwant remain as applied as in claim 1, and Pschierer goes on to further teach [t]he method of claim 1, wherein the information generating step comprises generating information on geographical location, by localization sources carried on board the aircraft, and wherein the processing step comprises using the localization information for identifying the element or elements (Pschierer: Para. 0044; "Geocoding 404 contains the geometry object associated with the elements. These geometries may be, for example, geographic coordinates, such as coordinates expressed in latitude and longitude. When geographic coordinates are used in geocoding 404, these coordinates may define the outline of the particular element in case it is an area element, or a line or a point. The element may be for example, a runway or a portion of a runway.").
Regarding claim 3, Pschierer and Kwant remain as applied as in claim 1, and Pschierer goes on to further teach [t]he method of claim 1, wherein, when the processing step identifies a runway of the airport as an element, the processing step comprises at least one estimation sub-step for estimating, as a characteristic, a slope of the runway of the airport (Pschierer: Para. 0044; "Element attributes 402 in these examples are information describing the particular element. For example, element attributes 402 may include an identification of the type of element, such as a runway or taxiway and further data describing this element such as, for example, the name of the element, material, elevation or status. Element attributes 402 may include anything about the element that is subject to change. Additionally, this information also may identify the airport at which the element is located.").
Regarding claim 4, Pschierer and Kwant remain as applied as in claim 1, and Pschierer goes on to further teach [t]he method of claim 1, comprising transmitting to user devices at least one of elements selected from the group consisting of: a difference or differences detected at the comparison step, and airport database updated at the correction step (Pschierer: Para. 0028, 0038, and 0039; "With reference now to the figures, FIG. 1 depicts a pictorial representation of a network of data processing systems in which the advantageous embodiments of the present invention may be implemented. Network data processing system 100 is a network of computers in which embodiments may be implemented. Network data processing system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 100... In the depicted example, server 104 and server 106 connect to network 102 along with storage unit 108. In addition, clients 110, 112, and 114 connect to network 102. These clients 110, 112, and 114 may be, for example, personal computers or network computers." "Thus, the different advantageous embodiments provide a computer implemented method, apparatus, and computer usable program code for managing data in a geometric information system database. A notice used to update data in a database, such as an airport mapping database, includes update data containing a geometric feature associated with an element in an airport mapping database that is to be updated using the update data. The element, in these examples, is located in the airport mapping database using this geometric feature as a unique key. The element is then updated using the update data." "In these depicted examples, the updates take the form of a notice to airmen (NOTAM). In particular, this notice is electronically coded in an extensible markup language format in these depicted examples. This type of message is referred to as an xNOTAM and is regarded as a delta or incremental updated data for the database in the illustrative examples. As for all incremental updates, the unique key is used to identify the affected information in the database. In these examples, the unique key involves the use of geo-spatial key. This key includes a geometric feature that is used to uniquely identify an aeronautical element in these examples. The aeronautical element may be, for example, a runway, a taxiway, or a parking stand.").
Regarding claim 10, Pschierer and Kwant remain as applied as in claim 1, and Kwant goes on to further teach [t]he method of claim 1, wherein, when the at least one level of confidence is less than or equal to a predetermined threshold, the information is disregarded, such that the correction step is only performed when the at least one level of confidence is greater than the predetermined threshold (Kwant: Para. 0067; "In one embodiment, the lane quality platform 105 can determine whether the detected lane features meet a predetermined quality threshold before making the addition or update to the geographic database 111. In another embodiment, the lane quality platform 105 can determine if the estimated quality of a potential update differs from the estimated quality of the currently stored record by more than a threshold value. When it does, the lane quality platform 105 can update the record or take other action to resolve the discrepancy (e.g., sending a crew to manually inspect the affected location).").
Regarding claim 11, Pschierer and Kwant remain as applied as in claim 10, and Kwant goes on to further teach [t]he method of claim 10, wherein the level of confidence is reduced when the element or elements is or are small, far away, or displayed under degraded conditions (Kwant: Para. 0037 and 0063; "In other words, the success of localization based on features detected from an image can depend on the precise localization of those features within the image and the quality of the technique used to detect the lane features. This success, for instance, can depend greatly on condition of the lane markings or features themselves as captured in the images. For example, degradation in the integrity of the physical lane markings may make them less visible or recognizable by the computer vision system 103. Moreover, this degradation can vary greatly over distance and/or time for a given stretch of roadway. Accordingly, service providers face significant technical challenges determining or estimating the quality of lane features that are automatically detected by a computer vision system 103." "In FIG. 5C, the vehicle 101 continues further to location 521 (e.g., approximately 1.4 km along the route). At location 521, the estimated quality of the lane feature has dropped more significantly to slightly above 0.6. As shown in the corresponding input image 523, the lane markings at this location 521 are Botts' dots instead of lane lines (e.g., broken or solid). Botts' dots are relatively small round pavement markers that can be challenging to for the system 100 to recognize, which is reflected by the lower estimated quality score.").
Regarding claim 12, Pschierer and Kwant remain as applied as in claim 11, and Kwant goes on to further teach [t]he method of claim 11, wherein the degraded conditions comprise rain and/or darkness (Kwant: Para. 0081 and 0082; "In one embodiment, the UE 115 and/or vehicle 101 are configured with various sensors for generating or collecting environmental image data (e.g., for processing the lane quality platform 105 and/or computer vision system 103), related geographic data, etc." "Other examples of sensors of the UE 115 and/or vehicle 101 may include light sensors, orientation sensors augmented with height sensors and acceleration sensor (e.g., an accelerometer can measure acceleration and can be used to determine orientation of the vehicle), tilt sensors to detect the degree of incline or decline of the vehicle along a path of travel, moisture sensors, pressure sensors, etc. In a further example embodiment, sensors about the perimeter of the UE 115 and/or vehicle 101 may detect the relative distance of the vehicle from a lane or roadway, the presence of other vehicles, pedestrians, traffic lights, potholes and any other objects, or a combination thereof. In one scenario, the sensors may detect weather data, traffic information, or a combination thereof.").

Regarding claim 5, Pschierer teaches [a] system for automatically updating at least one airport database relating to an airport, the system comprising (Pschierer: Para. 0002; "Still more particularly, the present invention relates to a computer implemented method, apparatus, and computer usable program code updating geographic information system data."): an assembly of information sources installed on an aircraft and configured for generating information on the airport when the aircraft is travelling over or above the airport, the information comprising at least images of the airport generated by at least one camera belonging to the assembly of information sources (Pschierer: Para. 0004; "Geographic information system data represents real world objects, such as, roads, land use, and elevation, using digital data. This data may relate information about a real world object to a digital representation of the real world object. For example, a digital image of a runway at an airport may be used to generate a map of the runway. The map may be generated through other input, such as from measurements of the runway. Additionally, a dataset consisting of a geometry, such as a runway polygon, may be associated with information, such as elevation, surface material or pavement strength. This information is also referred to as "attributes", which may be stored in a database that may be queried as well as analyzed."); a collection unit installed on the aircraft and configured for collecting all of the information generated by the assembly of information sources (Pschierer: Para. 0005; "Database systems have been developed using these models. The databases are often referred to as airport mapping databases (AMDBs). Airlines, traffic controllers, pilots, and other entities use the information from these databases in moving map displays or for identifying certain properties of different aeronautical elements, such as open/closed attribute value or a maximum wingspan for an aircraft on runways and taxiways."); a processing unit configured for processing the information collected including the at least images collected in order to identify one or more elements of the airport and to determine characteristics of the element or elements thus identified (Pschierer: Para. 0040; "Turning now to FIG. 3, a diagram illustrating a geographic information system database is depicted in accordance with an advantageous embodiment of the present invention. In this example, this database takes the form of airport mapping database 300, which includes database management system 302 and database 304. Database management system 302 is software designed to manage database 304. Database management system 302 may perform various operations on database 304. For example, database management system 302 may be used to add or update data within database 304. Database 304 is a collection of records or information organized in a manner that may be queried or analyzed.); and a comparison unit configured for comparing the element or elements identified, together with the characteristics determined of the element or elements, with data from the airport database to detect an occurrence of one or more differences between at least one of the elements identified or the characteristics and data from the airport database (Pschierer: Para. 0059 and 0064; "Turning now to FIG. 12, a flowchart of a process for updating records in a database is depicted in accordance with an advantageous embodiment of the present invention. The process illustrated in FIG. 12 may be implemented in a database management system, such as database management system 302 to modify records within a database, such as database 304 in FIG. 3." "Alternatively, the updates may be stored in a separate set of tables. With this type of implementation, when a query is made, the records for the elements corresponding to the query are identified in the database. Those records are compared to the ones in the temporary tables to determine whether changes should be applied to the response that is to be returned to the requester.").
Pschierer is silent to a correction unit configured for correcting data from the airport database when the occurrence of one or more differences is detected by the comparison unit, the correction taking into account the one or more differences to update the airport database, wherein the processing unit is configured for determining at least one level of confidence associated with an element identified and with characteristics determined of the element identified; and wherein the correction unit is configured to use the at least one level of confidence for correcting or not correcting the airport database.
In the field of managing geographic databases for cars, Kwant teaches a correction unit configured for correcting data from the airport database when the occurrence of one or more differences is detected by the comparison unit, the correction taking into account the one or more differences to update the airport database, the correction taking into account the one or more differences to update the airport database (Kwant: Para. 0067; "In step 603, the lane quality platform 105 determines whether to update a data record of the roadway with the lane features based on the estimated quality of the lane features. In one embodiment, the detected lane features may represent new features (e.g., new lanes, new roadways, etc.) or updated features (e.g., changes to lane configuration, repainting of lane lines, etc.) that can be used to add or update the corresponding data records in the geographic database 111."), wherein the processing unit is configured for determining at least one level of confidence associated with an element identified and with characteristics determined of the element identified (Kwant: Para. 0054; "In step 207, the lane quality platform 105 determines the estimated quality of the lane features based on the classification of the plurality of regions. For example, the relative proportions of the grid cells at each confidence level can indicate the quality of the lane features detected in the input image."); and wherein the correction unit is configured to use the at least one level of confidence for correcting or not correcting the airport database (Kwant: Para. 0066; "In one embodiment, the process 600 provides optional steps or functions that can be performed using data on the quality of lane features estimated according to the various embodiments described herein... Accordingly, in step 601, the lane quality platform 105 computes or retrieves an estimated quality of lane features detected in an input image according to the process 200 of FIG. 2.") for the benefit of accurately updating a geographic database when a detected and verified change in the surroundings of a vehicle has occurred since the last time said vehicle visited a location.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify geographic database updating process from Pschierer with the ability to discern how reliable are the detected change detected in the surroundings of the vehicle, as taught by Kwant, for the benefit of accurately updating a geographic database when a detected and verified change in the surroundings of a vehicle has occurred since the last time said vehicle visited a location.
Regarding claim 6, Pschierer and Kwant remain as applied as in claim 5, and Pschierer goes on to further teach [t]he system of claim 5, comprising a data transmission unit configured for transmitting information generated by the system to user devices (Pschierer: Para. 0037; "A bus system may be comprised of one or more buses, such as a system bus, an I/O bus and a PCI bus. Of course the bus system may be implemented using any type of communications fabric or architecture that provides for a transfer of data between different components or devices attached to the fabric or architecture. A communications unit may include one or more devices used to transmit and receive data, such as a modem or a network adapter. A memory may be, for example, main memory 208 or a cache such as found in north bridge and memory controller hub 202. A processing unit may include one or more processors or CPUs. The depicted examples in FIGS. 1-2 and above-described examples are not meant to imply architectural limitations. For example, data processing system 200 also may be a tablet computer, laptop computer, or telephone device in addition to taking the form of a PDA.").
Regarding claim 8, Pschierer and Kwant remain as applied as in claim 5, and Pschierer goes on to further teach [t]he system of claim 5, wherein the processing unit, the comparison unit and the correction unit form part of a central processing unit arranged in a ground station, and wherein the system comprises a data transmission system configured for transmitting the at least information generated by the collection unit installed on the aircraft to the central processing unit arranged in the ground station (Pschierer: Para. 0029, 0040, 0043, and 0044; "Alternatively, aircraft 116 may include an airport mapping database and receive updates from servers 104 and 106 for guarding changes in conditions of different aeronautical elements." "In this example, this database takes the form of airport mapping database 300, which includes database management system 302 and database 304." "As a result, requester 312 may send query 314 to database management system 302 to obtain information from database 304. One or more records, such as records 310 are retrieved and returned in request 316 by database management system 302 to requester 312. In these examples, requester 312 may be a software program or component located at an airline, air traffic control tower, or aircraft." "The result of a request may be displayed in a map or other graphical display. Alternatively, this information may be used to modify processes, such as routing systems in an aircraft.").
Regarding claim 9, Pschierer and Kwant remain as applied as in claim 5, and Pschierer goes on to further teach [t]he system of claim 5, wherein at least the processing unit and the comparison unit are carried on board the aircraft (Pschierer: Para. 0029, 0040, and 0043; "Alternatively, aircraft 116 may include an airport mapping database and receive updates from servers 104 and 106 for guarding changes in conditions of different aeronautical elements." "In this example, this database takes the form of airport mapping database 300, which includes database management system 302 and database 304." "As a result, requester 312 may send query 314 to database management system 302 to obtain information from database 304. One or more records, such as records 310 are retrieved and returned in request 316 by database management system 302 to requester 312. In these examples, requester 312 may be a software program or component located at an airline, air traffic control tower, or aircraft.").
Regarding claim 13, Pschierer and Kwant remain as applied as in claim 5, and Kwant goes on to further teach [t]he system of claim 5, wherein, when the at least one level of confidence is less than or equal to a predetermined threshold, the information is disregarded, such that the correction step is only performed when the at least one level of confidence is greater than the predetermined threshold (Kwant: Para. 0067; "In one embodiment, the lane quality platform 105 can determine whether the detected lane features meet a predetermined quality threshold before making the addition or update to the geographic database 111. In another embodiment, the lane quality platform 105 can determine if the estimated quality of a potential update differs from the estimated quality of the currently stored record by more than a threshold value. When it does, the lane quality platform 105 can update the record or take other action to resolve the discrepancy (e.g., sending a crew to manually inspect the affected location).").
Regarding claim 14, Pschierer and Kwant remain as applied as in claim 13, and Kwant goes on to further teach [t]he system of claim 13, wherein the level of confidence is reduced when the element or elements is or are small, far away, or displayed under degraded conditions (Kwant: Para. 0037 and 0063; "In other words, the success of localization based on features detected from an image can depend on the precise localization of those features within the image and the quality of the technique used to detect the lane features. This success, for instance, can depend greatly on condition of the lane markings or features themselves as captured in the images. For example, degradation in the integrity of the physical lane markings may make them less visible or recognizable by the computer vision system 103. Moreover, this degradation can vary greatly over distance and/or time for a given stretch of roadway. Accordingly, service providers face significant technical challenges determining or estimating the quality of lane features that are automatically detected by a computer vision system 103." "In FIG. 5C, the vehicle 101 continues further to location 521 (e.g., approximately 1.4 km along the route). At location 521, the estimated quality of the lane feature has dropped more significantly to slightly above 0.6. As shown in the corresponding input image 523, the lane markings at this location 521 are Botts' dots instead of lane lines (e.g., broken or solid). Botts' dots are relatively small round pavement markers that can be challenging to for the system 100 to recognize, which is reflected by the lower estimated quality score.").
Regarding claim 15, Pschierer and Kwant remain as applied as in claim 14, and Kwant goes on to further teach [t]he system of claim 14, wherein the degraded conditions comprise rain and/or darkness (Kwant: Para. 0081 and 0082; "In one embodiment, the UE 115 and/or vehicle 101 are configured with various sensors for generating or collecting environmental image data (e.g., for processing the lane quality platform 105 and/or computer vision system 103), related geographic data, etc." "Other examples of sensors of the UE 115 and/or vehicle 101 may include light sensors, orientation sensors augmented with height sensors and acceleration sensor (e.g., an accelerometer can measure acceleration and can be used to determine orientation of the vehicle), tilt sensors to detect the degree of incline or decline of the vehicle along a path of travel, moisture sensors, pressure sensors, etc. In a further example embodiment, sensors about the perimeter of the UE 115 and/or vehicle 101 may detect the relative distance of the vehicle from a lane or roadway, the presence of other vehicles, pedestrians, traffic lights, potholes and any other objects, or a combination thereof. In one scenario, the sensors may detect weather data, traffic information, or a combination thereof.").

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pschierer in view of Kwant as applied to claim 5 above, and further in view of Gayraud et al. (US Pub. No. 20100114922 A1), herein after Gayraud.
Regarding claim 7, Pschierer and Kwant remain as applied as in claim 5, however Pschierer and Kwant are silent to [t]he system of claim 5, comprising a warning unit.
In a similar field, Gayraud teaches [t]he system of claim 5, comprising a warning unit (Gayraud: Para. 0028 and 0043; "Advantageously, when step c) detects that the aircraft is located on a taxi element not belonging to the taxi plan, the method carries out the following steps: display on the taxi aid of an alert presenting the discrepancy of the location of the aircraft with respect to the pathway plan, step a) of testing the pathway constraints of the active taxi element, step b) of testing the taxi authorizations for the active taxi element and step d) of monitoring the taxi authorization of the active taxi element. Thus the invention makes it possible to detect any straying of the aircraft from the taxi plan and to signal the constraints and clearance ahead of the aircraft which had not initially been envisaged." "The taxi plan is constructed using various databases 30 to 34. The system according to the invention comprises a databases system 3 which mainly comprises five databases relating to airport information...") for the benefit of alerting a user of a vehicle of any discrepancies detected between the surroundings of a vehicle and a database about what should be near the vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the discrepancy detection step of the geographic database management system from Pschierer in view of Kwant to include a warning system that alerts the user when a discrepancy is detected, as taught by Gayraud, for the benefit of alerting a user of a vehicle of any discrepancies detected between the surroundings of a vehicle and a database about what should be near the vehicle.

Response to Arguments
Applicant’s arguments (see pages 6-7, filed August 22nd, 2022) with respect to the rejection of claims 1-9 under 35 USC § 101 have been fully considered but are moot because the rejection under 35 USC § 101 has been withdrawn.
Applicant's arguments (see pages 7-9, filed August 22nd, 2022) with respect to the 112(a)/(b) rejections of claims 1-9 due to the 112(f) interpretation of the “collection unit”, “processing unit”, “comparison unit”, “correction unit”, “data transmission unit”, and “warning unit” have been fully considered but they are not persuasive. The reasoning for why these rejections are applicable are stated above in the sections titled “Claim Interpretation” and “Claim Rejections - 35 USC § 112”, however in regards to applicant’s statements about what the structure for each unit can interpretable to be, it is noted that the specification must explicitly, implicitly, or inherently disclose the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. It is insufficient to state that it would have been obvious to persons having ordinary skill in the art would have recognized what that corresponding structure would have been.
Applicant’s arguments (see pages 9-10, filed August 22nd, 2022) with respect to the rejections of claims 1-6 and 8-9 under 102(a)(1) and claim 7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Pschierer (US Pub. No. 20080140727 A1) in view of Kwant for claims 1-6 and 8-9 and Pschierer in view of Kwant in further view of Gayraud for claim 7. Note that the Pschierer reference used in the new ground of rejection is different from the previous Pschierer (US Pub. No. 20080313129 A1) prior art used, however they share one inventor and the same applicant and are very similar to each other. The newly found Pschierer 727 prior art, like the previous Pschierer 129 prior art, teaches most of the limitations of the claimed invention but is silent to the confidence level of the claimed invention. Kwant teaches the confidence level when determining whether an image should be used to update a geographic database, however the geographic database that Kwant is updating is one of roads for a surface vehicle unlike Pschierer which is updating a geographic database of airport runway elements. As both Pschierer and Kwant are updating geographic databases based on discrepancies detected in the environment around a vehicle, Kwant is considered to be of a relevant art field even though it is directed towards updating a geographic database for new roads instead of a geographic database for runway elements like Pschierer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sampedro Diaz et al. (US Pub. No. 20100014712 A1) discloses a method for updating a geographic database containing image data and road vector data to be used in vehicle navigation systems includes determining whether a vehicle is in an on-road position based on information provided by the vehicle navigation system.
Papageorgiou et al. (US Pub. No. 20170178520 A1) discloses a system and method that detects obstacles and hazards on an airport runway then updates a database of the runway replacing old data on a segment of a runway with new information about a obstacle or hazard located at that location.
Thiel et al. (US Pub. No. 20180231387 A1) discloses a system and method for updating a geographic road database based on detected changes in the road and the level of confidence that the detected change was accurately identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663